DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the remarks filed on 6/13/2022.  See especially the remarks on the bottom of page 9 and the top of page 10 (The remarks with respect to a first DMRS sub-pattern, a second DMRS sub-pattern, a reference subcarrier in the frequency domain or an interrupting pattern).
Prior art Park et al. (US Patent 9554381 B1) teaches, with respect to figures 12-13, DMRS sub-patterns. The number of supportable DMRS antenna ports can be increased by applying FDM to each DMRS pattern (i.e. by reducing density in the frequency domain direction). More specifically, each of the 2 DMRS patterns can be divided into 2 sub-patterns. Accordingly, a total of 4 DMRS sub-patterns can be obtained. Then, DMRS complex modulation symbols for an existing or added antenna port can be mapped to the sub-pattern. Here, a DMRS pattern is preferably divided into two DMRS sub-patterns such that the DMRS sub-patterns have the same frequency domain and/or time domain densities (see column 24, lines 24-34).  Figures 12 and 13 show DMRS sub-patterns for ports 7,8 and DMRS sub-patterns 9,10.  In figure 12, the DMRS sub-patterns for ports 7,8 exist; in figures 13, the resource elements the occupy DMRS for ports 7,8 and right above the resource elements for ports 9, 10; after these there are resource elements that are occupied by CSIRS and then the respective resource elements for the DRMS for ports 7,8 and ports 9,10 appear again.  However, the arrangement in Park does not imply or read on the sub-patterns as claimed in the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466